Citation Nr: 1624787	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-02 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty in the U.S. Air Force from June 1973 to June 1977.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the February 2011 rating decision, the RO, inter alia, denied service connection for bilateral hearing loss, tinnitus, and degenerative disc disease of the thoracolumbar spine.  In March 2011, the appellant submitted a notice of disagreement with these determinations.  In January 2012, the RO provided a Statement of the Case addressing these issues to the appellant and his representative.  Later that month, the appellant submitted a VA Form 9 perfecting an appeal with the issues of entitlement to service connection for bilateral hearing loss and tinnitus only.  He expressly indicated that he no longer wished to pursue his claim of service connection for degenerative disc disease of the thoracolumbar spine.  Under these circumstances, the issues on appeal are limited to those set forth on the cover page of this decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202 (2015).


FINDINGS OF FACT

1.  A hearing loss disability was not present during the appellant's active service, sensorineural hearing loss is not shown to have been manifest to a compensable degree within one year of service separation, and the most probative evidence establishes that the appellant's current bilateral hearing loss disability is not as likely as not causally related to his active service or any incident therein, including noise exposure.

2.  The appellant's tinnitus did not have its inception during his active service or for many years thereafter and the most probative evidence establishes that the appellant's current tinnitus is not as likely as not causally related to the appellant's active service or any incident therein, including noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a November 2010 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The November 2010 letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment records and DD Form 214 are on file.  There are no outstanding post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  

The appellant was also afforded a VA medical examination in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2015).  After reviewing the record, the Board finds that the examination report obtained is adequate.  The examination was conducted by a VA audiologist, a medical professional with the specialized expertise necessary to provide an opinion in this case.  In addition, the examiner's opinion was predicated on a full reading of all available records, including the appellant's service treatment records, as well as evidence related to both in-service and post-service noise exposure.  The examiner also considered the appellant's post-service employment and other factors, and supported the opinion with a rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

Here, the Board notes that it has considered the appellant's contentions to the effect that the examiner failed to consider "crucial evidence" which indicates that his separation examination was fraudulent, particularly in-service audiometric examinations showing an improvement in hearing acuity between service entry and separation.  See e.g. January 2012 VA Form 9.  As set forth in more detail below, however, the examiner did consider this evidence but explained that the threshold shifts noted in service were not medically significant.  Rather, the audiograms performed at service entry and enlistment both reflected hearing acuity in the normal range.  The Board notes that this finding is consistent with in-service treatment records which include reference audiograms noting that the recorded threshold shifts noted in service were not significant.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.



Background

At his January 1973 military enlistment medical examination, the appellant's ears were examined and determined to be normal.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
--
0
LEFT
20
15
10
--
20

The examiner assigned a "1" under "H" for "hearing" in the physical profile block on the enlistment examination report.  In a physical profile block on an examination report there are six categories (P, U, L, H, E, S), including "H" for hearing.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An individual having a numerical designation of "1" under all factors is considered to possess a high level of medical fitness. . .")

In connection with the enlistment examination, the appellant completed a report of medical history on which he denied having or ever having had hearing loss or any other ear, nose or throat trouble.  

In-service treatment records include periodic audiograms conducted secondary to the appellant's assignment in a high noise area.  Audiometric testing in June 1973 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
5
LEFT
10
30
15
10
10

It was noted that the appellant had been issued hearing protection in the form of earplugs.  

Audiometric testing in July 1976 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
0
0
LEFT
10
15
0
10
0

The examiner noted that there had been no significant threshold shifts since the last examination.  It was also noted that the appellant had been issued hearing protection in the form of earplugs and muffs and that such protection was considered adequate.  

At his April 1977 military separation medical examination, the appellant's ears were again examined and determined to be normal.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
0
0
LEFT
5
0
0
0
0

As with the appellant's entrance examination, the examiner assigned a "1" under "H" for "hearing" in the physical profile block on the enlistment examination report, indicating a high level of medical fitness.  

In connection with the separation examination, the appellant completed a report of medical history on which he again denied having or ever having had hearing loss or any other ear, nose or throat trouble.  

The appellant's DD Form 214 reflects that his military occupational specialty was weapons mechanic, a position consistent with a high level of noise exposure.  

In October 2010, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including bilateral hearing loss and tinnitus.  

In connection with his claim, the appellant was afforded a VA medical examination in January 2011.  In addition to decreased hearing acuity, the appellant reported constant tinnitus with a date of onset one year prior.  He denied association to a specific circumstance.  In reviewing the appellant's medical history, the examiner noted that the appellant had served as a weapons mechanic during service.  With respect to post-service noise exposure, the appellant indicated that he had been employed by the railroad for 32 years, as well as in an auto parts factory for a few years.  The appellant reported that he had undergone annual hearing tests while working for the railroad and had been told that his hearing was getting worse every year.  

Audiological evaluation conducted at the time of examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
40
LEFT
10
10
15
40
50

Speech audiometry revealed speech recognition ability of 100 percent correct, bilaterally.  

After examining the appellant and reviewing the record, including the results of audiometric testing, the examiner diagnosed the appellant as having bilateral sensorineural hearing loss with associated tinnitus.  The examiner concluded that the appellant's hearing loss and tinnitus were not caused by or the result of military service, including in-service noise exposure, nor did either condition have its onset during active service.  The examiner explained that the appellant's service treatment records included hearing tests conducted at both service entrance and separation from active duty, both of which indicated normal hearing sensitivity and no evidence of significant changes in hearing sensitivity on active duty.  The examiner further noted that the appellant had a greater than thirty year history of unprotected occupational noise exposure and that occupational hearing examinations with the railroad reportedly showed a gradual decline in his hearing acuity.  The examiner further noted that the appellant had reported the onset of tinnitus approximately thirty-three years after service separation.  Based on these facts, she indicated that there was no evidence to support the conclusion that the appellant's hearing loss or tinnitus were the result of military noise exposure.  

In October 2010 and January 2012 statements, the appellant stated that the audiograms conducted at service enlistment and separation indicated that his hearing acuity had undergone "an outstanding improvement" during active duty.  He asserted that given his duties on the flight line, there was "no way [his] ears would have gotten better."  Thus, he contended that his separation examination had been "pencil whipped" and was fraudulent.  Moreover, he indicated that he could not recall having undergone audiometric testing at service separation.   


Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for bilateral hearing loss and tinnitus, which he claims are causally related to noise exposure he experienced during active service.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims of service connection for hearing loss and tinnitus.

The appellant reports that he was subject to high levels of noise during active service in the course of his duties as a weapons mechanic.  The appellant is certainly competent to describe his in-service noise exposure.  Moreover, his service treatment and personnel records corroborate his reports of duties in a high noise environment.  

That an injury such as acoustic trauma occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury or disease.  In this case, there is no evidence of hearing loss or tinnitus which began in service.  

Rather, the record affirmatively establishes that the appellant did not develop a chronic hearing loss disability or tinnitus during active service.  Indeed, multiple audiometric tests conducted during his period of active duty consistently indicated that he had normal hearing acuity.  Moreover, at his military separation medical examination, the appellant's hearing acuity was again tested and determined to be normal.  Additionally, at that time, the appellant completed a report of medical history on which he denied hearing loss or ear trouble.  Furthermore, the record contains no indication, nor has the appellant contended, that sensorineural hearing loss manifested to a compensable degree within one year of separation from active service.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

Here, the Board notes that it has carefully considered the appellant's contentions to the effect that he does not recall undergoing audiometric testing at the time of his service separation.  The Board, however, assigns greater probative value to the contemporaneous documentary evidence than the recollections of the appellant of events which occurred decades previously.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a claimant).  As noted, that evidence establishes normal hearing acuity in service and at service separation, as well as the appellant's subjective reports that he was not experiencing hearing loss or other ear trouble at that time.  

The Board has also considered the appellant's contentions to the effect that his separation examination report is fraudulent, as evidenced by the fact that his hearing acuity underwent an "outstanding improvement" since his service enlistment.  As noted above, however, a VA audiologist reviewed the appellant's service treatment records, including audiometric testing at separation, and explained that the threshold shifts noted in service were not medically significant.  Rather, the audiograms performed at service entry and enlistment both reflected hearing acuity in the normal range.  The Board also notes in-service reference audiograms recorded threshold shifts which were similarly noted to be medically insignificant.  

Under these circumstances, the Board concludes that the most probative evidence establishes that the appellant's hearing loss and tinnitus were not present during active duty, nor is there any indication that hearing loss was manifest to a compensable degree in the first post-service year.  Indeed, the appellant does not contend that his hearing loss disability or tinnitus had their inception during service, nor does he contend that his hearing loss was manifest to a compensable degree within the first post-service year or for many years thereafter.  In fact, the appellant has reported that his tinnitus began more than thirty years after service separation.  He does not report a specific date of onset for his hearing loss.

Although the appellant's hearing loss and tinnitus did not have their inception during active service or for many years thereafter, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, the Board has carefully reviewed the evidence of record addressing the etiology of the appellant's hearing loss and tinnitus.  The record, however, establishes that the appellant's hearing loss and tinnitus are not causally related to his active service or any incident therein, including exposure to acoustic trauma.

Rather, the medical opinion which addresses this question is not favorable to the appellant.  As set forth above, the appellant was afforded a medical examination in January 2011.  After examining the appellant and reviewing the record, the examiner concluded that the appellant's hearing loss and tinnitus were not related to his active service or any incident therein, including noise exposure.  The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who has expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the appellant's contentions, based her opinion on a review of the appellant's clinical records and reported medical history, and provided a rationale for her opinion.  The basis for the examiner's conclusion is apparent from a review of the evidence and is consistent with such evidence, particularly with service treatment records noting normal hearing acuity as measured by multiple audiograms.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  

Finally, the Board notes that there is no medical evidence of record which contradicts this medical opinion or otherwise suggests an association between the appellant's current hearing loss and tinnitus and his active service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Because he is a layperson and the etiology of hearing loss and tinnitus, as opposed to the symptoms and/or date of onset of tinnitus or decreased hearing acuity, is not capable of lay observation, the Board finds that the appellant's lay opinion that his hearing loss and tinnitus are etiologically related to in-service noise exposure is not competent evidence.  In that regard, the Board finds that the determination of the etiology of hearing loss and tinnitus is a medically complex matter that requires advanced medical knowledge.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.").  Here, the Veteran has not shown that he has the requisite medical qualifications and training to address the etiology of those disabilities.  

In summary, the Board finds that the most probative evidence shows that the appellant's current hearing loss and tinnitus did not manifest during active service and that sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.  The Board also concludes that the most probative evidence shows that the current hearing loss and tinnitus are not as likely as not causally related to his active service or any incident therein, including noise exposure.  For these reasons, the preponderance of the evidence is against the claims of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


